Citation Nr: 1312098	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  09-49 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for radiculopathy in the upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1943 to May 1946. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the New York, New York, VA Regional Office (RO). 

The Board notes that in response to the RO's Personnel Information Exchange System (PIES) request, the National Personnel Records Center (NPRC) noted that service treatment records were unavailable, presumed to have been destroyed in a fire.  The Board notes that while the RO's June 2011 Formal Finding of unavailability of service records states that the Veteran had not responded to requests for a three-month date range during which the reported in-service fall upon which the claims are based occurred, in his September 2008 statement in support of the claim, the Veteran reported that, "To the best of my recollection the accident where I fell from a tank happened in November of 1944," noting snow was on the ground at the time of the fall in his November 2010 correspondence.  Regardless, the Board accepts that the Veteran fell from a tank during service, as reflected in more detail below, obviating the need to search morning reports.  Thus, there has been no prejudice to the Veteran.  

The Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2012.  In September 2012, the Board issued a decision granting the Veteran's claims of entitlement to service connection for tinnitus and lumbar spine arthritis.  In addition, the RO issued an October 2012 rating decision, in part, implementing the Board's grants of these two claims, but also granted the Veteran's claim of entitlement to service connection for radiculopathy of the lower extremities.  The RO assigned initial ratings of 10 percent for tinnitus, 40 percent for arthritis of the lumbar spine, and separate ratings of 40 percent for radiculopathy in each lower extremity.  The effective date assigned for the lumbar spine and radiculopathy disabilities was April 22, 2008.  Tinnitus was assigned an effective date of July 15, 2009.  

The Board notes in November 2012 the Veteran, through his representative, filed a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  However, this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's cervical spine disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including his service-connected disabilities.

2.  The preponderance of the evidence shows that the Veteran's radiculopathy of the upper extremities was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

2.  The criteria for entitlement to service connection for radiculopathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, letters dated in June and August 2008 and October 2012, provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection, including informing him of what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of the evidence needed to establish a disability rating and effective date for the claim on appeal.  The case was last readjudicated in February 2013.  

The record also shows that VA has made reasonable efforts to obtain relevant records identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's available service personnel records, VA treatment records and examination reports, and available private treatment records.  The Board recognizes that the record does not contain all of the Veteran's service treatment records.  As stated above, the RO issued a Formal Finding of unavailability of service records in June 2011.  However, because the accepts as true that the Veteran fell from a tank during service, as reflected in more detail below, there has been no prejudice to the Veteran.  Accordingly, the Board finds that VA has fulfilled its heightened duty to assist the Veteran when service treatment records are unavailable, through no fault of his own.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).

Additionally, the September 2012 remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included obtaining additional VA treatment records, private treatment records, lay statements, and scheduling the Veteran for appropriate VA examinations concerning his remaining claims.  In response, the RO obtained current VA treatment records through May 2012, which have been associated with the Veteran's virtual claims file.  The Veteran was provided the appropriate VA Form 21-4142, Authorization and Consent to Release Information, to fill out and return to the RO so that they may obtain his private treatment records.  However, the Veteran did not return these requested forms.  As such, the Veteran has been accorded ample opportunity to present medical evidence in support of his claims, but he has failed to do so.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Finally, the Veteran was also provided a VA examination in November 2012 concerning his cervical spine and radiculopathy of the upper extremities claims.  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Finally, the Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the RO's denial of the claims and noted the elements of the claims that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as private or VA treatment records.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim(s) based on the current record.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection 

The Veteran presently seeks to establish service connection for a cervical spine disability and radiculopathy of the upper extremities.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, and the Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2012). 

A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether the weight of the evidence supports the claim, or the weight of the positive evidence in favor of the claim is in relative balance with the weight of the negative evidence against the claim, and the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other issue, that reasonable doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2012). 


	Cervical Spine Disability

The evidence shows that the Veteran currently has diagnoses of degenerative joint disease (DJD) and degenerative disc disease (DDD) of the cervical spine, as confirmed by X-ray findings.  See October 2008 and November 2012 VA compensation examinations.  Thus, the analysis to follow will center on whether these conditions are related to the Veteran's military service. 

As stated above, the Board notes that with the exception of a Report of Transfer or Discharge (Form DD-214), service personnel and treatment records could not be recovered from the National Personnel Records Center and are presumed to have been destroyed in a fire.  As such, there is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

The DD Form 214 shows his military occupational specialty and number was "CYPO MECH 1907," consistent with gyrostabilizer mechanic, and the Veteran testified that in the course of his duties during service in 1944, he was tasked with assessing damage to the gyroscope mechanism in a tank that had overturned in the field.  During his August 2012 videoconference hearing, the Veteran stated that this injury hurt his entire back, so not just his lumbar spine (already service-connected).  In a November 2010 statement in support of the claim, he noted the following:

The injury that I seek compensation for took place over sixty years ago.  I was one of two gunnery gyrostabilizer mechanics MOS 1907 assigned to Center Gunnery at the United States Armor Replacement Training Center at Fort Knox Kentucky.  My home organization at that time was Headquarters Company Armor Replacement Training Center.  The day of the injury I was part of a detail to retrieve an overturned tank.  My duty was to assess and evaluate the operation of the gyroscopic control of the main gun in the tank.  This detail took place during the winter and the tank was covered with snow.  The tank had been righted by the tank retriever team, and as I mounted the tank in the traditional manner[,] because of the snow[,] I slipped and fell in the air backward on to the ground directly on my back.  I was rendered momentarily unconscious.  I was treated on site by the Medical Corpsman assigned to the detail, and after a few minutes I was deemed fit to complete my duty.  Again I attempted to mount the tank this time successfully and I performed my duty assessing the operation of the gyrostabilizer equipment for the main gun.  Upon reporting back to Headquarters Company I was referred to the dispensary on sick call and was evaluated by the dispensary staff.  Again the following day I was evaluated by the dispensary staff on sick call that this time I was referred from the dispensary to the base hospital (Ireland Army Medical Center) for further evaluation.  Sick call notice and referral to the base hospital would normally be noted on the morning report of my unit Headquarters Company Armor Replacement Training Center.  (I have not been able to locate or access morning reports from my unit which would document my injury and subsequent sick call episode to the dispensary and the post Hospital.[)] During the rest of my military career I suffered occasional bouts of back discomfort.  

Accordingly, the Board does not dispute the possibility, as the Veteran contends, of an in-service injury sustained as a result of this tank accident. 

Post-service VA treatment records through November 2012 reflect evidence of pain in his neck and cervical spine area.  Additionally, decreased range of motion of the cervical spine is indicated throughout the course of this appeal.  However, the VA treating physicians fail to render any etiological opinions as to whether the Veteran's cervical spine disability is a result of his military service and, specifically, his in-service injury sustained when he fell off a tank.  

Private treatment records from the Veteran's chiropractor, Dr. Lefebvre, dated from February to September 2008, show pain and decreased range of motion of the cervical spine.  However, no etiological opinion was provided by this treating physician as to whether a cervical spine disability may be attributed to service.  

The Veteran was afforded a VA examination in October 2008.  At time, neck pain and difficulty turning [his head] had a date of onset of 1993.  He indicated to the examiner that he had no real problems until he experienced pain when turning his neck last year, so 2007.  He also reported problems with his right shoulder and a weakened grip on the right side.  X-ray examination of the cervical spine showed narrowing of the intervertebral disc spaces of C4-5, C5-6 and C6-7, with notation of encroachment of the neural foramina at C4-5, bilaterally, and anterior marginal osteophytes.  Upon physical examination, decreased range of motion of the cervical spine and severe pain with movement was noted.  However, the examiner did not provide an opinion as to the etiology of the cervical spine disability.  

The Veteran was afforded a VA examination in November 2012, at which time the examiner diagnosed the Veteran with DDD of the cervical spine.  He did not report flare-ups that impact the function of his cervical spine.  Additionally, upon physical examination, the examiner noted decreased range of motion and pain on movement in the cervical spine.  Localized tenderness, but no guarding or muscle spasms, was also noted.  Following a review of the claims file, interview with the Veteran and a physical evaluation, the examiner concluded that his cervical spine disability is not related to or aggravated by or secondary to his active military service or any service connected condition.  The examiner explained that DDD is an age related degenerative change and there is no relation to or aggravation of the DDD as a result of degenerative arthritis of the lumbar spine or tinnitus.  The examiner points out that the Veteran reported low back symptoms for 60 years, but only neck symptoms for the last 15 to 20 years.  Further, there is no physiological relationship between lumbar spine arthritis causing cervical spine degenerative changes.  

Based on the findings of the November 2012 VA examiner, there is no medical evidence of a nexus (i.e., link) between the Veteran's cervical spine disability and service such that service connection may be established.  Indeed, the VA examiner opined that it is less likely than not that the current DDD of the cervical spine is related to service, and there is no medical opinion to the contrary.   Further, the only evidence in support of his claim under any theory of entitlement is the Veteran's belief that his current cervical spine disability is the result of his in-service injury.  The Board is cognizant of the fact that service connection for the lumbar spine, also a result of the in-service injury, has been established.  However, the November 2012 VA examiner specifically attributed the Veteran's DDD of the cervical spine to age as opposed to the in-service injury or the lumbar spine disability.  In addition, the Veteran does not report a continuity of neck symptoms since service.

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced, i.e., in this case, that he has experienced pain and decreased range of motion in his neck.  However, as a lay person without proper medical training and expertise, he is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of DDD or DJD of the cervical spine.  For example, he is not competent to state that his currently diagnosed cervical spine disabilities are a result of his military service because the diagnosis of these conditions involves complex medical issues relating to the disease process affecting the spine.  Jandreau.  

Because the preponderance of the evidence shows that the Veteran's radiculopathy of the upper extremities is not related to, or had its onset in service, service connection must be denied. 

      Radiculopathy of the Upper Extremities 

Concerning the Veteran's claim for radiculopathy of the upper extremities, the evidence of record also establishes he has a current diagnosis.  Specifically, the October 2008 VA examiner diagnosed the Veteran with paresthesia of the right upper extremities.  The November 2012 VA examiner determined the Veteran has mild paresthesia and numbness in the upper extremities, bilaterally.  

Again, only the Veteran's DD Form 214 is available as all other service personnel and treatment records could not be recovered from the National Personnel Records Center and are presumed to have been destroyed in a fire.  Similarly, the Board also does not dispute the possibility, as the Veteran contends, of an in-service injury sustained as a result of this tank accident.  

Post-service VA treatment records through November 2012 reflect evidence of pain and the Veteran's report of decreased grip strength.  However, the VA treating physicians fail to render any etiological opinions as to whether the Veteran's radiculopathy of the upper extremities is a result of his military service and, specifically, his in-service injury sustained when he fell off a tank.  

The private chiropractic records Dr. Lefebvre, dated from February to September 2008, show the Veteran denied any neurological symptoms associated with his cervical spine disability.  See February 2008 Lefebvre Chiropractic notes.  

The Veteran was afforded a VA examination in October 2008.  At that time, neck pain and difficulty turning [his head] were reported as occurring since 1993.  The Veteran reported to the examiner that he had no real problems until he experienced pain when turning his neck last year, 2007.  The Veteran also reported problems with his right shoulder and a weakened grip on the right side.  X-ray examination of the cervical spine showed narrowing of the intervertebral disc spaces of C4-5, C5-6 and C6-7, with notation of encroachment of the neural foramina at C4-5, bilaterally, and anterior marginal osteophytes.  Upon physical examination, a sensory of the upper extremities was normal, as were the Veteran's reflexes.  The examiner did not provide an opinion as to the etiology of the diagnosed paresthesia.  

During the November 2012 VA examination, muscle strength was normal for the upper extremities except finger flexion and extension, which was determined to be 4/5 for the right and left extremities.  Additionally, deep tendon reflexes were normal.  A sensory examination revealed normal for the shoulder and forearm areas, but noted a decreased sensation to light touch in the hands and fingers.  Consequently, the examiner provided the abovementioned diagnosis of mild paresthesia and numbness in the upper extremities, bilaterally.  Involvement of the C5/C6 nerve roots in the upper radicular group was identified.  No other neurologic abnormalities were found upon examination.  Following a review of the claims file, interview with the Veteran, and a physical evaluation, the examiner concluded that the Veteran's cervical spine disability is less likely as not related to or aggravated by or secondary to his active military service or any service connected condition.  As rationale for this opinion, the examiner points out that the Veteran reported low back symptoms for 60 years, but only neck symptoms (i.e., radiculopathy) for the last 15 to 20 years.  Further, there is no physiological relationship between lumbar spine arthritis causing cervical spine degenerative changes.  

Based on the findings of the November 2012 VA examiner, there is no medical evidence of a nexus (i.e., link) between the Veteran's radiculopathy of the upper extremities and his military service, such that service connection may be established.  The above denial of service connection for the cervical spine disability further undermines the Veteran's contention that his radiculopathy is the result of his military service and he does not report a continuity of symptoms since service. 

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced, i.e., in this case, that he has experienced pain and decreased grip strength in upper extremities.  However, as a lay person without proper medical training and expertise, he is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of radiculopathy in his upper extremities.  For example, he is not competent to state that his currently diagnosed radiculopathy is a result of his military service because the diagnosis of this condition involves a complex medical issue relating to the disease process affecting nerves.  Jandreau.  

Because the preponderance of the evidence shows that the Veteran's radiculopathy of the upper extremities is not related to or had its onset in service, service connection must be denied. 


ORDER

Service connection for a cervical spine disability is denied. 

Service connection for radiculopathy of the upper extremities is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


